Title: From Thomas Jefferson to Cherokee Nation, 10 January 1806
From: Jefferson, Thomas
To: Cherokee Nation


                        
                            Jan. 10. 1806.
                        
                        My friends & children, chiefs of the Cherokee nation
                        Having now finished our business, & finished it I hope to mutual satisfaction, I cannot take leave of you
                            without expressing the satisfaction I have recieved from your visit. I see, with my own eyes, that the endeavors we have
                            been making to encourage and lead you on in the way of improving your situation have not been unsuccesful. it has been
                            like grain sown in good ground, producing abundantly. you are becoming farmers, learning the use of the plough & the
                            hoe, inclosing your grounds, and employing that labour in their cultivation which you formerly employed in hunting & in
                            war; and I see handsome specimens of cotton cloth, raised, spun & wove by yourselves. you are also raising cattle &
                            hogs for your food & horses to assist your labours. go on, my children in the same way, and be assured the further you
                            advance in it the happier & more respectable you will be. our brethren whom you have happened to meet here from the West
                            & the North West, have enabled you to compare your situation now with what it was formerly. they also make the
                            comparison. they see how far you are ahead of them, and by seeing what you are they are encouraged to do as you have done.
                            you will find your next want to be mills to grind your corn, which by relieving your women from the loss of time in
                            beating it into meal, will enable them to spin & weave more. when a man has inclosed & improved his farm built a good
                            house on it & raised plentiful stocks of animals, he will wish when he dies, that these things should go to his wife &
                            children, whom he loves more than he does his other relations, & for whom he will work with pleasure during his life.
                            you will therefore find it necessary to establish laws for this. when a man has property earned by his own labour, he will
                            not like to see another come & take it from him because he happens to be stronger, or else to defend it by spilling
                            blood. you will find it necessary then to appoint good men, as judges, to decide contests between man & man, according
                            to reason, & to the rules you shall establish. if you wish to be aided by our counsel & experience in these things, we
                            shall always be ready to assist you with our advice.
                        My children. 
                  It is unnecessary for me to advise you against spending all your time & labor in warring with
                            & destroying your fellow-men, & wasting your own numbers. you already see the folly & the iniquity of it. your young
                            men however are not yet sufficiently sensible of it. some of them cross the Missisipi to go & destroy people who never
                            did them an injury. my children, this is wrong, & must not be. if we permit them to cross the Missisipi to war with the
                            Indians on the other side of that river, we must let those Indians cross the river to take revenge on you. I say again,
                            this must not be. the Missipi now belongs to us. it must not be a river of blood. it is now the water-path along which all
                            our people of Natchez, St. Louis, Indiana, Ohio, Tennissee, Kentucky, and the Western parts of Pennsylva. & Virginia are
                            constantly passing with their property to & from N. Orleans. young men going to war are not easily restrained. finding
                            our people on the river, they will rob them, perhaps kill them. this would bring on a war between us and you. it is better
                            to stop this in time, by forbidding your young people to go across the river to make war. if they go to visit, or to live
                            with the Cherokees on the other side of the river, we shall not object to that. that country is ours. we will permit them
                            to live in it.
                        My children. 
                  This is what I wished to say to you. to go on in learning to cultivate the earth, and to avoid
                            war. if any of your neighbors injure you, our beloved men whom we place with you, will endeavor to obtain justice for you,
                            & we will support them in it. if any of your bad people injure your neighbors, be ready to acknolege it, & to do them
                            justice. it is more honorable to repair a wrong than to persist in it. tell all your chiefs, your men, women & children,
                            that I take them by the hand & hold it fast, that I am their father, wish their happiness & well-being, and am always
                            ready to promote their good.
                        My children. I thank you for your visit, and pray to the great spirit who made us all, & planted us all in
                            this land to live together like brothers, that he will conduct you safely to your homes, and grant you to find your
                            families & your friends in good health.
                        
                            Th: Jefferson
                            
                        
                    